Case 1:19-bk-10907-NWW   Doc 11 Filed 03/04/19 Entered 03/04/19 10:10:54   Desc
                         Main Document    Page 1 of 7
Case 1:19-bk-10907-NWW   Doc 11 Filed 03/04/19 Entered 03/04/19 10:10:54   Desc
                         Main Document    Page 2 of 7
Case 1:19-bk-10907-NWW   Doc 11 Filed 03/04/19 Entered 03/04/19 10:10:54   Desc
                         Main Document    Page 3 of 7
Case 1:19-bk-10907-NWW   Doc 11 Filed 03/04/19 Entered 03/04/19 10:10:54   Desc
                         Main Document    Page 4 of 7
Case 1:19-bk-10907-NWW   Doc 11 Filed 03/04/19 Entered 03/04/19 10:10:54   Desc
                         Main Document    Page 5 of 7
Case 1:19-bk-10907-NWW   Doc 11 Filed 03/04/19 Entered 03/04/19 10:10:54   Desc
                         Main Document    Page 6 of 7
Case 1:19-bk-10907-NWW   Doc 11 Filed 03/04/19 Entered 03/04/19 10:10:54   Desc
                         Main Document    Page 7 of 7
